DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-16, & 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitomi et al. (US 20080309595).
As to claim 1, Nitomi discloses a pixel circuit (pixels 20) [figs. 1-2 & abstract], comprising: 
a driving sub-circuit (driving transistor 22) [fig. 2], a first data writing sub-circuit (writing transistor 23) [fig. 2], a second data writing sub-circuit (switching transistor 26) [fig. 2], and a storage sub-circuit (holding capacitor 28) [fig. 2], 
wherein the first data writing sub-circuit is electrically connected to a first terminal of the storage sub-circuit (node n11) [fig. 2], and is configured to write a first data voltage (signal voltage vsig) [fig. 2 & 
the second data writing sub-circuit is electrically connected to a second terminal of the storage sub-circuit (node n12) [fig. 2], and is configured to write a second data voltage (fourth power supply potential Vini) [fig. 2 & para. 51 & 60] to the second terminal of the storage sub-circuit in a case of being turned on under control of a second data scanning signal (scanning signal az2 via second correcting scanning line 34) [figs. 2 & 6 & para. 51], so as to control a voltage at the first terminal of the storage sub-circuit based on the second data voltage (node n12) [figs. 2 & 6 & para. 51 & 60]; 
the first terminal of the storage sub-circuit is further electrically connected to a control terminal of the driving sub-circuit (node n11) [fig. 2]; and
the driving sub-circuit is configured to drive a light emitting element (organic el device 21) [fig. 2 & para. 47, 55, & 57] to emit light under control of the voltage at the first terminal of the storage sub-circuit [para. 92-96].
As to claim 2, Nitomi discloses the pixel circuit according to claim 1, wherein the second data writing sub-circuit comprises a first data writing transistor (switching transistor 26) [fig. 2 & para. 51 & 60], 
a gate electrode of the first data writing transistor is configured to receive the second data scanning signal (scanning signal az2 via second correcting scanning line 34) [figs. 2 & 6 & para. 51], a first electrode of the first data writing transistor is configured to receive the second data voltage (fourth power supply potential Vini) [fig. 2 & para. 51 & 60], and a second electrode of the first data writing transistor is electrically connected to the second terminal of the storage sub- circuit (node n12) [fig. 2].
As to claim 3, Nitomi discloses the pixel circuit according to claim 2, wherein the first data writing transistor is turned on in a case where the second data scanning signal is at a first level (scanning signal az2 between t2-t4) [fig. 6], the first data writing transistor is turned off in a case where the second data scanning signal is at a second level, and the first level is opposite to the second level (scanning signal az2 outside t2-t4) [fig. 6].
As to claim 10, Nitomi discloses the pixel circuit according to claim 1, further comprising a light emitting control sub-circuit (switching transistor 24) [fig. 2], 

As to claim 11, Nitomi discloses the pixel circuit according to claim 10, wherein the light emitting control sub-circuit comprises a light emitting control transistor (switching transistor 24) [fig. 2], 
a gate electrode of the light emitting control transistor is configured to receive the light emitting control signal (driving signal ds1 via driving line 32) [figs. 2 & 6], a first electrode of the light emitting control transistor is electrically connected to a first level signal terminal (second power supply potential vccp) [fig. 2 & para. 49, 55, & 57], and a second electrode of the light emitting control transistor is electrically connected to the driving sub-circuit (driving transistor 22) [figs. 2 & 6 & para. 49 & 55-57].
As to claim 12, Nitomi discloses the pixel circuit according to claim 10, wherein the driving sub-circuit comprises a driving transistor (driving transistor 22) [figs. 2 & 6 & para. 49 & 55-57],
a first electrode of the driving transistor is electrically connected to the light emitting control sub-circuit (switching transistor 24) [fig. 2], a second electrode of the driving transistor is electrically connected to an anode of the light emitting element (node n13 corresponding to organic EL device 21) [fig. 2 & para. 52 & 66], and the control terminal of the driving sub- circuit comprises a gate electrode of the driving transistor (driving transistor 22) [figs. 2 & 6 & para. 49 & 55-57], the gate electrode of the driving transistor is electrically connected to the first terminal of the storage sub-circuit (node n11) [fig. 2], and 
a cathode of the light emitting element is electrically connected to a second level signal terminal (first power supply potential vcat corresponding to organic EL device 21) [fig. 2 & para. 47].
As to claim 13, Nitomi discloses the pixel circuit according to claim 1, wherein the storage sub-circuit comprises a storage capacitor (holding capacitor 28) [fig. 2], 
the first terminal of the storage sub-circuit comprises a first terminal of the storage capacitor (node n11) [fig. 2], and the second terminal of the storage sub-circuit comprises a second terminal of the storage capacitor (node n12) [fig. 2].
As to claim 14, Nitomi discloses a display panel [figs. 1-2 & abstract], comprising the pixel circuit according to claim 1.
claim 15, Nitomi discloses the display panel according to claim 14, further comprising a plurality of pixel units (plurality of pixels 20) [figs. 1-2], 
wherein the plurality of pixel units are arranged in a plurality of rows and a plurality of columns, and the pixel circuit is disposed in at least one of the plurality of pixel units [fig. 1 & para. 37].
As to claim 16, Nitomi discloses the display panel according to claim 15, wherein the plurality of rows of pixel units in the plurality of pixel units are in one-to-one correspondence with a plurality of gate line groups, respectively, and the plurality of columns of pixel units in the plurality of pixel units are in one-to-one correspondence with a plurality of data line groups [figs. 1-2], respectively; 
each of the plurality of gate line groups comprises a first gate line (line 31) [figs. 1-2 & 6 & para. 54 & 48] and a second gate line (second correcting scanning line 34) [figs. 1-2 & 6 & para. 51], the first gate line is configured to provide the first data scanning signal (writing signal ws1 via writing scanning circuit 40 provided by line 31) [figs. 1-2 & 6], and the second gate line is configured to provide the second data scanning signal (second correcting scanning signal az2 via second correcting scanning circuit 70 provided by second correcting scanning line 34) [figs. 1-2 & 6]; 
in pixel units of a same row, the first data writing sub-circuit in each of the pixel units is electrically connected to the first gate line to receive the first data scanning signal [figs. 1-2], and the second data writing sub-circuit in each of the pixel units is electrically connected to the second gate line to receive the second data scanning signal [figs. 1-2]; 
each of the plurality of data line groups comprises a first data line (signal line 36) [figs. 1-2 & 6] and a second data line (fourth power supply potential vini line) [figs. 1-2 & 6], the first data line is configured to provide the first data voltage (signal voltage vsig) [figs. 1-2 & 6], and the second data line is configured to provide the second data voltage (fourth power supply potential vini line) [figs. 1-2 & 6]; and 
in pixel units of a same column, the first data writing sub-circuit in each of the pixel units is electrically connected to the first data line to receive the first data voltage (signal voltage vsig) [figs. 1-2], and the second data writing sub-circuit in each of the pixel units is electrically connected to the second data line to receive the second data voltage (fourth power supply potential vini line) [figs. 1-2].
As to claim 18, Nitomi discloses a display device [abstract & figs. 1-2], comprising the display panel according to claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitomi, in view of Ebisuno (US 20120169798).
As to claim 4, Nitomi teaches the pixel circuit according to claim 2, wherein the first data writing transistor is a N-type transistor (switching transistor 26) [fig. 2 & para. 46 & 69].
	Nitomi does not explicitly teach wherein the first data writing transistor is a P-type transistor.
	Ebisuno teaches the concept of a pixel circuit [abstract & fig. 2], wherein a first data writing transistor is a P-type transistor (reset transistor 172) [fig. 2 & para. 122 & 290].
.

Claims 5-6 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitomi, in view of Prache et al. (US 20010045929).
As to claim 5, Nitomi teaches the pixel circuit according to claim 1, wherein a control terminal of the first data writing sub-circuit is configured to receive the first data scanning signal (writing signal ws1 via line 31 supplied to gate of writing transistor 23) [figs. 1-2 & 6 & para. 54 & 48].
Nitomi does not explicitly teach the control terminal of the first data writing sub-circuit comprises a first control sub-terminal and a second control sub-terminal, the first data scanning signal comprises a first data scanning sub-signal and a second data scanning sub-signal, the first control sub-terminal is configured to receive the first data scanning sub-signal, and the second control sub-terminal is configured to receive the second data scanning sub-signal.
Prache teaches the concept of a pixel circuit (pixel cell driver circuit 10) [fig. 3 & abstract], wherein a control terminal (terminal corresponding to data input terminal 210) [fig. 3 & para. 40 & 50] of a first data writing sub-circuit (first data writing sub-circuit formed by transistors Q2 & Q3) [fig. 3 & para. 50] is configured to receive a first data scanning signal (data input terminal 210) [fig. 3 & para. 40 & 50], 
the control terminal of the first data writing sub-circuit comprises a first control sub- terminal (gate of transistor Q3 corresponding to -row input terminal 230) [fig. 3 & para. 50] and a second control sub-terminal (gate of transistor Q2 corresponding to row input terminal 200) [fig. 3 & para. 39 & 50], the first data scanning signal comprises a first data scanning sub-signal (signal supplied to -row input terminal 230) [fig. 3 & para. 50] and a second data scanning sub-signal (signal supplied to row input terminal 200) [fig. 3 & para. 39 & 50], the first control sub-terminal is configured to receive the first data scanning sub-signal (gate of transistor Q3 corresponding to -row input terminal 230) [fig. 3 & para. 50], and the second 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first data writing sub-circuit of the pixel circuit of Nitomi, such that the first data writing sub-circuit further utilizes the control terminal of the first data writing sub-circuit comprises a first control sub- terminal and a second control sub-terminal, the first data scanning signal comprises a first data scanning sub-signal and a second data scanning sub-signal, the first control sub-terminal is configured to receive the first data scanning sub-signal, and the second control sub-terminal is configured to receive the second data scanning sub-signal, as taught by Prache, to improve the image quality of a display that utilizes the pixel circuit of Nitomi, by reducing charge injection, as taught by Prache [para. 50]. 
As to claim 6, Nitomi as modified by Prache teaches the pixel circuit according to claim 5, wherein the first data writing sub-circuit comprises an N-type data writing transistor (transistor Q3) [Prache: fig. 3] and a P-type data writing transistor (transistor Q2) [Prache: fig. 3], a first electrode of the N-type data writing transistor and a first electrode of the P-type data writing transistor are both configured to receive the first data voltage (terminal corresponding to data input terminal 210) [Prache: fig. 3 & para. 40 & 50], a second electrode of the N-type data writing transistor and a second electrode of the P- type data writing transistor are both electrically connected to the first terminal of the storage sub-circuit (second node 140) [Prache: fig. 3], the first control sub-terminal comprises a gate electrode of the N- type data writing transistor (gate of transistor Q3 corresponding to -row input terminal 230) [Prache: fig. 3 & para. 50], and the second control sub-terminal comprises a gate electrode of the P-type data writing transistor (gate of transistor Q2 corresponding to row input terminal 200) [Prache: fig. 3 & para. 39 & 50].
As to claim 17, Nitomi teaches the display panel according to claim 16 (See above).
Nitomi does not explicitly teach wherein, in a case where a control terminal of the first data writing sub-circuit comprises a first control sub- terminal and a second control sub-terminal, 
the first gate line comprises a first gate sub-line and a second gate sub-line, and in the pixel units of the same row, the first control sub-terminal of the first data writing sub- circuit in each of the pixel units 
Prache teaches the concept of a pixel circuit (pixel cell driver circuit 10) [fig. 3 & abstract] utilized with a display panel [abstract] wherein, in a case where a control terminal of a first data writing sub-circuit (first data writing sub-circuit formed by transistors Q2 & Q3) [fig. 3 & para. 50] comprises a first control sub- terminal (gate of transistor Q3 corresponding to -row input terminal 230) [fig. 3 & para. 50] and a second control sub-terminal (gate of transistor Q2 corresponding to row input terminal 200) [fig. 3 & para. 39 & 50], 
the first gate line comprises a first gate sub-line (gate of transistor Q3 corresponding to -row input terminal 230) [fig. 3 & para. 50] and a second gate sub-line (gate of transistor Q2 corresponding to row input terminal 200) [fig. 3 & para. 39 & 50], and in the pixel units of the same row, the first control sub-terminal of the first data writing sub-circuit in each of the pixel units is electrically connected to the first gate sub-line (gate of transistor Q3 corresponding to -row input terminal 230) [fig. 3 & para. 50], and the second control sub-terminal of the first data writing sub-circuit in each of the pixel units is electrically connected to the second gate sub-line (gate of transistor Q2 corresponding to row input terminal 200) [fig. 3 & para. 39 & 50].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first data writing sub-circuit of the pixel circuit of Nitomi, such that wherein, in a case where a control terminal of the first data writing sub-circuit comprises a first control sub- terminal and a second control sub-terminal, the first gate line comprises a first gate sub-line and a second gate sub-line, and in the pixel units of the same row, the first control sub-terminal of the first data writing sub- circuit in each of the pixel units is electrically connected to the first gate sub-line, and the second control sub-terminal of the first data writing sub-circuit in each of the pixel units is electrically connected to the second gate sub-line, as taught by Prache, to improve the image quality of a display panel that utilizes the pixel circuit of Nitomi, by reducing charge injection, as taught by Prache [para. 50]. 


Claims 19 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitomi, in view of Robinson et al. (US 20130069924).
As to claim 19, Nitomi teaches the display device according to claim 18 (see above).
Nitomi does not explicitly teach further comprising a photosensitive element, 
wherein the photosensitive element is configured to detect brightness of an environment in which the display device is located, generate a first trigger signal to control the display device to be in a first operation mode in a case where the brightness is higher than or equal to a preset brightness, and generate a second trigger signal to control the display device to be in a second operation mode in a case where the brightness is lower than the preset brightness.
	Robinson teaches the concept of a display device [abstract], that utilizes a photosensitive element (light sensor 304) [fig. 3 & para. 38-39], 
wherein the photosensitive element is configured to detect brightness of an environment in which the display device is located, generate a first trigger signal (406, 408, & 410) [fig. 4] to control the display device to be in a first operation mode in a case where the brightness is higher than or equal to a preset brightness, and generate a second trigger signal (412, 414, 416, & 418) [fig. 4] to control the display device to be in a second operation mode in a case where the brightness is lower than the preset brightness.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Nitomi, such that the display device further utilizes a photosensitive element, wherein the photosensitive element is configured to detect brightness of an environment in which the display device is located, generate a first trigger signal to control the display device to be in a first operation mode in a case where the brightness is higher than or equal to a preset brightness, and generate a second trigger signal to control the display device to be in a second operation mode in a case where the brightness is lower than the preset brightness, as taught by Robinson, to improve image quality of the display device of Nitomi, by adapting the display device to environmental light conditions, as taught by Robinson [abstract & para. 3-4].
As to claim 23, Nitomi as modified by Robinson teaches a method of driving the display device according to claim 19, 

the method comprises: 
	in the charging phase, controlling the first data writing sub-circuit to write the first data voltage to the first terminal of the storage sub-circuit (ws signal writing period) [Nitomi: fig. 6]; 
	in the voltage jump phase, controlling the second data writing sub-circuit to write the second data voltage to the second terminal of the storage sub-circuit, so as to control the voltage at the first terminal of the storage sub-circuit (AZ2 between t2 & t4) [Nitomi: fig. 6], wherein the voltage at the first terminal of the storage sub-circuit during the charging phase is different from the voltage at the first terminal of the storage sub-circuit during the voltage jump phase [Nitomi: fig. 6]; and 
	in the light emitting phase, the driving sub-circuit driving the light emitting element to emit light based on the voltage at the first terminal of the storage sub-circuit (light emission period) [Nitomi: fig. 6].

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wu et al. 		(US 20170206839).
Nebon et al. 		(US 20150366026).
Wacyk			(US 20150213756).
Wacyk et al. 		(US 20120249516).

Park et al. 		(US 20090115707).
Lo et al. 		(US 20060113918).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID TUNG/Primary Examiner, Art Unit 2694